BRANDES INVESTMENT TRUST and BRANDES INVESTMENT PARTNERS, L.P. FIRST AMENDMENT TO THE FUND ADMINISTRATION SERVICING AGREEMENT THIS FIRST AMENDMENT dated as of December 18, 2007, to the Fund Administration Servicing Agreement, dated as of October 18, 2006 (the "Agreement"), is entered into by and among Brandes Investment Trust, a Delaware statutory trust (the "Trust"), U.S. Bancorp Fund Services, LLC, a Wisconsin limited liability company ("USBFS") and Brandes Investment Partners, L.P., a Delaware limited partnership and the investment advisor to the Trust (the “Advisor”) RECITALS WHEREAS, the parties have entered into an Agreement; and WHEREAS, the parties desire to amend said Agreement to add funds and to amend the fees; and WHEREAS, Section 10 of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Exhibit A and Exhibit B of the Agreement are hereby superseded and replaced with Exhibit A and Exhibit B attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. BRANDES INVESTMENT TRUST U.S. BANCORP FUND SERVICES, LLC By:/s/ Debra McGinty-Poteet By: /s/ Michael R. McVoy Name:Debra McGinty-Poteet Name: Michael R. McVoy Title: President Title: Executive Vice President BRANDES INVESTMENT PARTNERS, L.P. By:/s/ Glenn R. Carlson Name:Glenn R. Carlson Title:Chief Executive Officer Exhibit A to the Brandes Investment Trust and Brandes Investment Partners, L.P. Fund Administration Servicing Agreement Fund Names Separate Series of Brandes Investment Trust Name of Series Brandes Institutional International Equity Fund Brandes Separately Managed Account Reserve Trust Brandes Institutional Core Plus Fixed Income Fund Brandes Institutional Enhanced Income Fund 2 Exhibit B to the Brandes Investment Trust and Brandes Investment Partners, L.P. Fund Administration Servicing Agreement FUND ADMINISTRATION & COMPLIANCE SERVICES FEE SCHEDULE (Effective 12/26/07) Domestic, International and Fixed Income Funds Annual Fee Based Upon Market Value Per Fund: ·4 basis points on the first $500 million ·2 basis points on the balance ·Minimum annual fee:$50,000 per fund Multiple Classes - Add the following for each class beyond the first: ·1 basis point at each level ·$15,000 per fund minimum Fees are billed monthly. Annual Legal Administration– Legal services in support of external legal counsel: ·Included in Annual Fee Extraordinary services – quoted separately Internet Data Delivery Services: ·ReportSource - $150/month Web reporting Plus out-of-pocket expenses, including but not limited to: Postage, Stationary Programming, Special Reports Proxies, Insurance EDGAR filing Retention of records Federal and state regulatory filing fees Certain insurance premiums Expenses from board of directors meetings Auditing and legal expenses Blue Sky conversion expenses (if necessary) All other out-of-pocket expenses 3
